Exhibit 10.4

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT (the “Agreement”) dated as of
August 28, 2012 by TIMIOS NATIONAL CORPORATION, a Delaware corporation with its
principal place of business located at 4601 North Fairfax Road, Suite 1200,
Arlington, VA 22203 (the “Company” or “Grantor”), in favor YA GLOBAL
INVESTMENTS, L.P. (the “Secured Party”).

 

WHEREAS, the Secured Party has made loans and other financial accommodations to
or for the benefit of the Company and its subsidiaries and affiliates;

 

WHEREAS, the Company is a party to that certain Security Agreement entered into
and made effective as of March 14, 2008 (the “Security Agreement”) pursuant to
which the Company granted to the Secured Party security interests and liens on
its personal property assets;

 

WHEREAS, the Secured Party has agreed to restructure its existing investments in
the Company in accordance with that certain Exchange Agreement dated as of the
date hereof; and

 

WHEREAS, it is a condition precedent to the Secured Party restructuring its
investments in the Company that the Company execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE 1.

 

DEFINITIONS AND INTERPRETATIONS

 

Section 1.1.           Recitals.  The above recitals are true and correct and
are incorporated herein, in their entirety, by this reference.

 

Section 1.2.           Interpretations. Nothing herein expressed or implied is
intended or shall be construed to confer upon any person other than the Secured
Party any right, remedy or claim under or by reason hereof.

 

Section 1.3.           Definitions.  All capitalized terms used in this
Agreement and the recitals hereto and not defined herein shall have the meanings
set forth in the Note (as defined herein) and Articles 8 or 9 of the Uniform
Commercial Code as in effect from time to time in the State of New Jersey (the
“Code”).

 

Section 1.4.           Other Definitions.  As used in this Agreement, the
following terms shall have the respective meanings indicated below, such
meanings to be applicable equally to both the singular and plural forms of such
terms:

 

“Event of Default” shall be deemed to have occurred under this Agreement upon an
Event of Default under and as defined in the Note.

 

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
security interest, deposit arrangement, encumbrance, lien or preference priority
or other security agreement or other preferential arrangement whatsoever,
including, without limitation, any right of setoff, any conditional sale or
other title retention agreement, the interest of a lessor under a lease or any
financing lease having substantially the same economic effect as any of the
foregoing and the filing of any financing statement naming the owner of the
asset to which such Lien relates as debtor.

 

“Note” means that certain Amended and Restated Non-Recourse Promissory Note
(HOMS-6-1) dated as of the date hereof in the original principal amount of Two
Million Three Hundred Eleven Thousand Fifty and 00/100 Dollars ($2,311,050)
issued by the Company to the Secured Party.

 

ARTICLE 2.

 

PLEDGED PROPERTY

 

Section 2.1.                                 Grant of Security Interest.

 

(a)           As collateral security for all of the Obligations (as defined in
Section 2.2 hereof), the Grantor hereby pledges and assigns to the Secured
Party, and grants to the Secured Party for its benefit, a continuing security
interest in and to the following property (collectively, the “Pledged
Property”):

 

(i)                 Non-Negotiable Promissory Note dated October 31, 2011 (the
“PESI Note”) in the original principal amount of $2,500,000 issued by Perma-Fix
Environmental Services, Inc. to the Company;

 

(ii)              Shares of common stock of Perma-Fix Environmental Services,
Inc., whether now owned or hereafter acquired;

 

(iii)           Escrow Agreement dated as of October 31, 2011 (the “Escrow
Agreement”) by and among PESI, the Company and SunTrust Bank;

 

(iv)          Deposit Account no. 1000038719851 at SunTrust Bank (the “Bank
Account”); and

 

(v)             All supporting obligations, proceeds and products of any
thereof, including any insurance covering any or all of the foregoing, wherever
located, whether now owned, or now due, in which a Grantor has an interest or
the power to transfer rights, or hereafter acquired, arising, or to become due,
or in which a Grantor obtains an interest, or the power to transfer rights.

 

--------------------------------------------------------------------------------


 

(b)           Simultaneously with the execution and delivery of this Agreement,
the Grantor shall deliver to the Secured Party the originals of the PESI Note
and the Escrow Agreement and shall make, execute, acknowledge, file, record and
deliver to the Secured Party such documents, instruments, and agreements,
including, without limitation, financing statements, certificates, affidavits
and forms as may, in the Secured Party’s reasonable judgment, be necessary to
effectuate, complete or perfect, or to continue and preserve, the security
interest of the Secured Party in the Pledged Property.

 

Section 2.2            Security for Obligations.  The security interest created
hereby in the Pledged Property constitutes continuing collateral security for
all of the following obligations, whether now existing or hereinafter incurred
(collectively, the “Obligations”):

 

(a)  the payment by the Company, as and when due and payable (by scheduled
maturity, acceleration, demand or otherwise), of all amounts from time to time
owing by it in respect of the Note and the other Transaction Documents; and

 

(b)  the due performance and observance by the Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents.

 

ARTICLE 3.

 

ATTORNEY-IN-FACT; PERFORMANCE

 

Section 3.1.           Secured Party Appointed Attorney-In-Fact.  The Grantor
hereby appoints the Secured Party as its attorney-in-fact, with full authority
in the place and stead of the Grantor and in the name of the Grantor or
otherwise, exercisable after and during the continuance of an Event of Default,
from time to time in the Secured Party’s discretion to take any action and to
execute any instrument which the Secured Party may reasonably deem necessary to
accomplish the purposes of this Agreement, including, without limitation, to (a)
receive and collect all instruments made payable to the Grantor representing any
payments in respect of the Pledged Property or any part thereof and to give full
discharge for the same; (b) demand, collect, receipt for, settle, compromise,
adjust, sue for, foreclose, or realize on the Pledged Property as and when the
Secured Party may determine, and (c) to facilitate collection, the Secured Party
may notify account debtors and obligors on any Pledged Property to make payments
directly to the Secured Party.  The foregoing power of attorney is a power
coupled with an interest and shall be irrevocable until all Obligations are paid
and performed in full.  The Grantor agrees that the powers conferred on the
Secured Party hereunder are solely to protect the Secured Party’s interests in
the Pledged Property and shall not impose any duty upon the Secured Party to
exercise any such powers.

 

Section 3.2.           Secured Party May Perform.  If the Grantor fails to
perform any agreement contained herein, the Secured Party, at its option, may
itself perform, or cause performance of, such agreement, and the expenses of the
Secured Party incurred in connection therewith shall be included in the
Obligations secured hereby and payable by such Grantor under Section 8.3.

 

--------------------------------------------------------------------------------


 

ARTICLE 4.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.           Authorization; Enforceability.  The Grantor represents
and warrants that it has taken all action necessary to authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby; and upon execution and delivery, this Agreement shall constitute a valid
and binding obligation of the Grantor, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights or by the principles governing the availability of equitable remedies.

 

Section 4.2.           Ownership of Pledged Property; No Liens.  The Grantor
represents and warrants that it is the legal and beneficial owner of the Pledged
Property free and clear of any Lien, except for the security interest created by
this Agreement.

 

Section 4.3            Reserved.

 

Section 4.4            Location, State of Incorporation.  The Grantor’s
principal place of business is 4601 North Fairfax Road, Suite 1200, Arlington,
VA 22203 and state of incorporation is Delaware.

 

Section 4.5            Priority of Security Interest.  The security interest
granted to the Secured Party hereunder shall be a first priority security
interest subject to no other Liens.

 

Section 4.6           Subsidiaries.  Schedule 4.6 attached hereto has all the
subsidiaries of the Grantor.

 

ARTICLE 5.

 

DEFAULT; REMEDIES

 

Section 5.1                                    Method of Realizing Upon the
Pledged Property: Other Remedies.

 

If any Event of Default shall have occurred and be continuing:

 

(a)           The Secured Party may exercise in respect of the Pledged Property,
in addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party upon default
under the Code (whether or not the Code applies to the affected Pledged
Property), and also may (i) take absolute control of the Pledged Property,
including, without limitation, transfer into the Secured Party’s name or into
the name of its nominee or nominees (to the extent the Secured Party has not
theretofore done so) and thereafter receive, for the benefit of the Secured
Party, all payments made thereon, give all consents, waivers and ratifications
in respect thereof and otherwise act with respect thereto as though it were the
outright owner thereof, (ii) without notice except as specified below and
without any obligation to prepare or process the Pledged Property for sale, (A)
sell the Pledged Property or any part thereof in one or more parcels at public
or private sale, at any of the Secured Party’s offices or elsewhere, for cash,
on credit or for future delivery, and at such price or prices and upon such
other terms as the Secured Party may deem commercially reasonable and/or (B)
lease, license or dispose of the Pledged Property or any part thereof upon such
terms as the Secured

 

--------------------------------------------------------------------------------


 

Party may deem commercially reasonable.  The Grantor agrees that, to the extent
notice of sale or any other disposition of the Pledged Property shall be
required by law, at least ten (10) days’ notice to the Grantor of the time and
place of any public sale or the time after which any private sale or other
disposition of the Pledged Property is to be made shall constitute reasonable
notification.  The Secured Party shall not be obligated to make any sale or
other disposition of any Pledged Property regardless of notice of sale having
been given.  The Secured Party may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  The Grantor hereby waives any claims against the Secured Party
arising by reason of the fact that the price at which the Pledged Property may
have been sold at a private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Secured Party accepts the first offer received and does
not offer such Pledged Property to more than one offeree, and waives all rights
that the Grantor may have to require that all or any part of such Pledged
Property be marshaled upon any sale (public or private) thereof.  The Grantor
hereby acknowledges that (1) any such sale of the Pledged Property by the
Secured Party may be made without warranty, (2) the Secured Party may
specifically disclaim any warranties of title, possession, quiet enjoyment or
the like, and (3) such actions set forth in clauses (1) and (2) above shall not
adversely affect the commercial reasonableness of any such sale of Pledged
Property.

 

(b)           Any cash held by the Secured Party as Pledged Property and all
cash proceeds received by the Secured Party in respect of any sale of or
collection from, or other realization upon, all or any part of the Pledged
Property shall be applied (after payment of any amounts payable to the Secured
Party pursuant to Section 8.3 hereof) by the Secured Party against, all or any
part of the Obligations in such order as the Secured Party shall elect.  Any
surplus of such cash or cash proceeds held by the Secured Party and remaining
after the indefeasible payment in full in cash of all of the Obligations shall
be paid over to whomsoever shall be lawfully entitled to receive the same or as
a court of competent jurisdiction shall direct.

 

(c)           The Grantor hereby acknowledges that if the Secured Party complies
with any applicable state, provincial, or federal law requirements in connection
with a disposition of the Pledged Property, such compliance will not adversely
affect the commercial reasonableness of any sale or other disposition of the
Pledged Property.

 

(d)           The Secured Party shall not be required to marshal any present or
future collateral security (including, but not limited to, this Agreement and
the Pledged Property) for, or other assurances of payment of, the Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of the Secured Party’s rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising. 
To the extent that the Grantor lawfully may, the Grantor hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Secured Party’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Company hereby irrevocably waives the
benefits of all such laws.

 

--------------------------------------------------------------------------------


 

Section 5.2            Duties Regarding Pledged Property.  The Secured Party
shall have no duty as to the collection or protection of the Pledged Property or
any income thereon or as to the preservation of any rights pertaining thereto,
beyond the safe custody and reasonable care of any of the Pledged Property
actually in the Secured Party’s possession.

 

ARTICLE 6.

 

AFFIRMATIVE COVENANTS

 

So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing:

 

Section 6.1.           Existence, Properties, Etc.  The Grantor shall do, or
cause to be done, all things, or proceed with due diligence with any actions or
courses of action, that may be reasonably necessary (a) to maintain Grantor’s
due organization, valid existence and good standing under the laws of its state
of incorporation, and (b) to preserve and keep in full force and effect all
qualifications, licenses and registrations in those jurisdictions in which the
failure to do so could have a Material Adverse Effect (as defined below).  The
Grantor shall not do, or cause to be done, any act impairing the Grantor’s
corporate power or authority (i) to carry on the Grantor’s business as now
conducted, and (ii) to execute or deliver this Agreement or any other document
delivered in connection herewith, including, without limitation, any UCC-1
Financing Statements required by the Secured Party to which it is or will be a
party, or perform any of its obligations hereunder or thereunder.  For purpose
of this Agreement, the term “Material Adverse Effect” shall mean any material
and adverse affect as determined by Secured Party in its reasonable discretion,
whether individually or in the aggregate, upon (1) the Grantor’s assets,
business, operations, properties or condition, financial or otherwise; (2) the
Grantor’s ability to make payment as and when due of all or any part of the
Obligations; or (3) the Pledged Property.

 

Section 6.2.           Reserved.

 

Section 6.3.           Accounts and Reports.  The Grantor shall maintain a
standard system of accounting in accordance with GAAP.

 

Section 6.4.           Maintenance of Books and Records; Inspection.  The
Grantor shall maintain its books, accounts and records in accordance with GAAP,
and permit the Secured Party, its officers and employees and any professionals
designated by the Secured Party in writing, at any time during normal business
hours and upon reasonable notice to visit and inspect any of its properties,
corporate books and financial records, and to discuss its accounts, affairs and
finances with any employee, officer or director thereof.

 

Section 6.5.                                 Reserved.

 

Section 6.6.           Contracts and Other Collateral.  The Grantor shall
perform all of its obligations under or with respect to each instrument,
contract and other intangible included in the Pledged Property to which the
Grantor is now or hereafter will be party on a timely basis and in the manner
therein required.

 

--------------------------------------------------------------------------------


 

Section 6.7.                                   Defense of Collateral, Etc.  The
Grantor shall defend and enforce its right, title and interest in and to any
part of the Pledged Property.

 

Section 6.8.                                   Taxes and Assessments.  The
Grantor shall (a) file all material tax returns and appropriate schedules
thereto that are required to be filed under applicable law, prior to the date of
delinquency (taking into account any extensions of the original due date), (b)
pay and discharge all material taxes, assessments and governmental charges or
levies imposed upon the Grantor, upon its income and profits or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and (c) pay all material taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Grantor in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto if
and to the extent required by GAAP.

 

Section 6.9.                                   Compliance with Law and Other
Agreements.  The Grantor shall maintain its business operations and property
owned or used in connection therewith in compliance with (a) all applicable
federal, state and local laws, regulations and ordinances governing such
business operations and the use and ownership of such property, and (b) all
agreements, licenses, franchises, indentures and mortgages to which the Grantor
is a party or by which the Grantor or any of its properties is bound, except
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect.

 

Section 6.10.                             Notice of Default.  The Grantor will
immediately notify the Secured Party upon becoming aware of any event causing a
substantial loss or diminution in the value of all or any material part of the
Pledged Property and the amount or an estimate of the amount of such loss or
diminution.  The Grantor shall promptly notify the Secured Party of any
condition or event which constitutes, or would constitute with the passage of
time or giving of notice or both, an Event of Default.

 

Section 6.11.                             Notice of Litigation.  The Grantor
shall give notice, in writing, to the Secured Party of (a) any actions, suits or
proceedings wherein the amount at issue is in excess of $250,000, instituted by
any persons against the Grantor, or affecting any of the assets of the Company,
and (b) any dispute, not resolved within fifteen (15) days of the commencement
thereof, between the Grantor on the one hand and any governmental or regulatory
body on the other hand, which might reasonably be expected to have a Material
Adverse Effect on the business operations or financial condition of the Grantor.

 

Section 6.13.                             Reserved.

 

Section 6.14.                             Changes to Identity.  The Grantor will
(a) give the Secured Party at least 10 days’ prior written notice of any change
in such Grantor’s name, identity or organizational structure and (b) maintain
its jurisdiction of incorporation, organization or formation.

 

Section 6.15.                             Establishment of Deposit Account,
Account Control Agreements.

 

(a)                                  The Grantor, the Secured Party, and
SunTrust Bank are parties to that certain Deposit Account Control Agreement
dated as of April 25, 2008 (the “DACA”) with respect to account no.
1000038719851 (the “Bank Account”).

 

--------------------------------------------------------------------------------


 

(b)                                 The Grantor shall cause all cash, all
collections and proceeds from the Note and the Escrow Agreement to be deposited
only into the Bank, and the Bank Account shall remain subject to the DACA until
such time as all Obligations have been irrevocably paid in full in cash.

 

(c)                                  From and after the occurrence of an Event
of Default, the Secured Party shall have the right, at any time and from time to
time, to exercise its rights under DACA, including, for the avoidance of any
doubt, the exclusive right to give instructions to SunTrust Bank as to the
disposition of funds or other property on deposit therein or credited thereto. 
The Secured Party hereby covenants and agrees that it will not send any such
notice to SunTrust Bank directing the disposition of funds or other property
therein unless and until the occurrence of an Event of Default.

 

Section 6.16                                Perfection of Security Interests.

 

(a)                                  Financing Statements.  The Grantor hereby
irrevocably authorizes the Secured Party, at the sole cost and expense of the
Grantor, at any time and from time to time to file in any filing office in any
jurisdiction any initial financing statement and amendment thereto that (i)
identifies the Pledged Property and (ii) contains any other information required
by Part 5 of Article 9 of the Code for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether the
Grantor is an organization, the type of organization and any organization
identification number issued to the Grantor.  The Grantor agrees to furnish any
such information to the Secured Party promptly upon request.  The Grantor also
ratifies its authorization for the Secured Party to have filed in any
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.  The Grantor acknowledges that it is not authorized to
file any financing statement or amendment or termination statement with respect
to any financing statement without the prior written consent of the Secured
Party and agrees that it will not do so without the prior written consent of the
Secured Party.  The Grantor acknowledges and agrees that this Agreement
constitutes an authenticated record.

 

(b)                                 Possession.  The Grantor (i) shall have
possession of the Pledged Property, except where expressly otherwise provided in
this Agreement; and (ii) will, where Pledged Property is in the possession of a
third party, join with the Secured Party in notifying the third party of the
Secured Party’s security interest and obtaining an acknowledgment from the third
party that it is holding the Pledged Property for the benefit of the Secured
Party.

 

(c)                                  Control.  The Grantor will cooperate with
the Secured Party in obtaining control with respect to Pledged Property
consisting of (i) Investment Property and (ii) electronic Chattel Paper.

 

(d)                                 Chattel Paper.  The Grantor will not create
any Chattel Paper without placing a legend on the Chattel Paper acceptable to
the Secured Party indicating that the Secured Party has a security interest in
the Chattel Paper.

 

Section 6.17                                Reserved.

 

--------------------------------------------------------------------------------


 

ARTICLE 7.

 

NEGATIVE COVENANTS

 

So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing the Grantor covenants and agrees that
it shall not:

 

Section 7.1.                                   Transfers, Liens and
Encumbrances.

 

(a)                                  Sell, assign (by operation of law or
otherwise), lease, license, exchange or otherwise transfer or dispose of any of
the Pledged Property.

 

(b)                                 Directly or indirectly make, create, incur,
assume or permit to exist any Lien in, to or against any part of the Pledged
Property other than Liens in favor of the Secured Party.

 

Section 7.2.                                   Reserved.

 

Section 7.3.                                   Reserved.

 

Section 7.4.                                   Places of Business.  Change the
location of its chief place of business, chief executive office or any place of
business disclosed to the Secured Party, unless such change in location is to a
different location within the United States and the Grantor provides notice to
the Secured Party of the new location within 10 days’ of such change in
location.

 

ARTICLE 8.

 

MISCELLANEOUS

 

Section 8.1.                                   Notices.

 

All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given on: 
(a) the date of delivery, if delivered in person or by nationally recognized
overnight delivery service or (b) five (5) days after mailing if mailed from
within the continental United States by certified mail, return receipt requested
to the party entitled to receive the same:

 

If to the Secured Party:

YA Global Investments, L.P.

 

101 Hudson Street-Suite 3700

 

Jersey City, New Jersey 07302

 

Attention:

Legal Department

 

Telephone:

(201) 986-8300

 

Facsimile:

(201) 985-8266

 

--------------------------------------------------------------------------------


 

If to the Company:

Mr. C. Thomas McMillen

 

Chief Executive Officer

 

Homeland Security Capital Corporation

 

4601 North Fairfax Road, Suite 1200

 

Arlington, VA 22203

 

Telephone:

(703) 528-7073, extension 1

 

Facsimile:

(703) 526-0649

 

 

 

With a copy to:

Jeffrey P. Schultz, Esq.

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

 

666 Third Avenue

 

New York, NY 10017

 

Facsimile:

(212) 935-3000

 

Facsimile:

(212) 983-3115

 

Any party may change its address by giving notice to the other party stating its
new address.  Commencing on the tenth (10th) day after the giving of such
notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.

 

Section 8.2.                                   Severability.  If any provision
of this Agreement shall be held invalid or unenforceable, such invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render invalid or unenforceable any other severable provision of this
Agreement, and this Agreement shall be carried out as if any such invalid or
unenforceable provision were not contained herein.

 

Section 8.3.                                   Expenses.  The Company will pay
to the Secured Party the amount of any and all reasonable out-of-pocket expenses
incurred, including the reasonable fees and expenses of its counsel, which the
Secured Party may incur in connection with (a) the custody or preservation of,
or the sale, collection from, or other realization upon, any of the Pledged
Property; (b) the exercise or enforcement of any of the rights of the Secured
Party hereunder or (c) the failure by the Grantor to perform or observe any of
the provisions hereof.

 

Section 8.4.                                   Waivers, Amendments, Etc.  The
Secured Party’s delay or failure at any time or times hereafter to require
strict performance by Grantor of any undertakings, agreements or covenants shall
not waive, affect, or diminish any right of the Secured Party under this
Agreement to demand strict compliance and performance herewith.  Any waiver by
the Secured Party of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type.  None of the undertakings,
agreements and covenants of the Grantor contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party in the case of any such waiver, and signed by the Secured Party
and the Grantor in the case of any such amendment, change or modification. 
Further, no such document, instrument, and/or agreement purported to be executed

 

--------------------------------------------------------------------------------


 

on behalf of the Secured Party shall be binding upon the Secured Party unless
executed by a duly authorized representative of the Secured Party.

 

Section 8.5.                                   Continuing Security Interest;
Termination.  This Agreement shall create a continuing security interest in the
Pledged Property and shall: (a) remain in full force and effect so long as any
of the Obligations shall remain outstanding; (b) be binding upon the Grantor and
its successors and assigns; and (c) inure to the benefit of the Secured Party
and its successors and assigns.  Upon the irrevocable payment in full in cash of
the Obligations, this Agreement and the security interest created hereby shall
terminate, all without delivery of any instrument or any further action by any
party, and, in connection therewith, the Grantor shall be entitled to the
return, at its expense, such of the Pledged Property as shall not have been sold
in accordance herewith or otherwise applied pursuant to the terms hereof and the
Secured Party shall deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination.

 

Section 8.6.                                   Independent Representation.  Each
party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement.

 

Section 8.7.                                   Applicable Law:  Jurisdiction. 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New Jersey without regard to the principles of conflict of
laws.  The parties further agree that any action between them shall be heard in
Hudson County, New Jersey, and expressly consent to the jurisdiction and venue
of the Superior Court of New Jersey, sitting in Hudson County and the United
States District Court for the District of New Jersey sitting in Newark, New
Jersey for the adjudication of any civil action asserted pursuant to this
Paragraph, provided, however, that nothing herein shall prevent the Secured
Party from enforcing its rights and remedies (including, without limitation, by
filing a civil action) with respect to the Pledged Property and/or the Grantor
in any other jurisdiction in which the Pledged Property and/or the Grantor may
be located.

 

Section 8.8.                                   Waiver of Jury Trial.  AS A
FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS AGREEMENT, THE
COMPANY HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED
IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND ALL OTHER TRANSACTION DOCUMENTS.

 

Section 8.9                                      Right of Set Off.  The Grantor
hereby grants to the Secured Party, a lien, security interest and right of
setoff as security for all liabilities and obligations to the Secured Party,
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Secured Party or any of its affiliates, or any
entity under the control of the Secured Party, or in transit to any of them.  At
any time, without demand or notice, the Secured Party may set off the same or
any part thereof and apply the same to any liability or obligation of the
Grantor even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE THE SECURED
PARTY TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE

 

--------------------------------------------------------------------------------


 

OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE GRANTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

Section 8.10.                             Waiver of Claims.  The Grantor
acknowledges and agrees that it has no offsets, defenses, claims, or
counterclaims against the Secured Party, its investment manager or any of their
respective officers, directors, employees, attorneys, representatives, parents,
affiliates, predecessors, successors, or assigns, and that if the Grantor now
has, or ever did have, any offsets, defenses, claims, or counterclaims against
the Secured Party, its investment manager or any of their respective officers,
directors, employees, attorneys, representatives, affiliates, predecessors,
successors, or assigns, whether known or unknown, at law or in equity, from the
beginning of the world through this date and through the time of execution of
this Agreement, all of them are hereby expressly WAIVED, and the Grantor hereby
RELEASES the Secured Party, its investment manager and their respective
officers, directors, employees, attorneys, representatives, affiliates,
predecessors, successors, and assigns from any liability therefor.

 

Section 8.11.                             Reserved.

 

Section 8.12.                             Reserved.

 

Section 8.13                                Entire Agreement.  This Agreement
constitutes the entire agreement among the parties and supersedes any prior
agreement or understanding among them with respect to the subject matter hereof.

 

8.14.  Amended and Restated.  This Agreement, together with that certain Amended
and Restated Security Agreement, dated as of the date hereof (the “Second
Restated Security Agreement”), by CSS Management Corp. in favor of the Secured
Party, amends and restates in its entirety the Security Agreement.  This
Agreement and the Second Restated Security Agreement are given in substitution
for but not in satisfaction of, the Security Agreement.  It is the intention of
the parties hereto to avoid effectuating a novation.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

 

TIMIOS NATIONAL CORPORATION

 

 

 

 

By:

/s/ C. Thomas McMillen

 

Name:

C. Thomas McMillen

 

Title:

President and CEO

 

 

 

 

 

 

 

YA GLOBAL INVESTMENTS, L.P.

 

 

 

 

By:

Yorkville Advisors, LLC

 

Its:

Investment Manager

 

 

 

 

By:

/s/ David Gonzalez

 

Name:

David Gonzalez

 

Title:

Member & General Counsel

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.6
(Current Subsidiaries)

 

Direct

 

CSS Management Corp.

Fiducia Real Estate Solutions, Inc.

 

Indirect

 

Timios, Inc.

Timios Appraisal Management, Inc.

Default Servicing USA, Inc.

 

--------------------------------------------------------------------------------